     Case 2:17-cv-02199-MCE-EFB Document 27 Filed 07/13/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH WAYNE FOSTER,                             No. 2:17-cv-2199-MCE-EFB P

12                      Plaintiff,
13           v.                                        ORDER

14    LESLIE SCHMIDT, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. Defendant has filed a motion for an extension of time to complete discovery and

19   file dispositive motions. ECF No. 26. Good cause appearing, that motion (ECF No. 26) is

20   GRANTED. The Discovery and Scheduling Order (ECF No. 25) is modified as follows: all

21   discovery (including the filing of any motions to compel) shall be completed by November 24,

22   2020, and any dispositive motions shall be filed on or before March 8, 2021.

23          SO ORDERED.

24   DATED: July 13, 2020.

25

26

27

28
